NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEVONTE BERNARD HARRIS,                         No. 16-17036

                Plaintiff-Appellant,            D.C. No. 1:15-cv-01629-MJS

 v.
                                                MEMORANDUM*
I. VELO-LOPEZ; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                  Michael J. Seng, Magistrate Judge, Presiding**

                            Submitted May 24, 2017***

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Devonte Bernard Harris, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             Harris consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
access-to-courts claim. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington,

152 F.3d 1193, 1194 (9th Cir. 1998) (order). We may affirm on any basis

supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008), and we affirm.

      Dismissal of Harris’s action was proper because Harris failed to allege facts

sufficient to show that he suffered an actual injury. See Lewis v. Casey, 518 U.S.

343, 354-55 (1996) (access-to-courts claim requires showing of actual injury,

which means prejudice to direct appeals of criminal convictions, habeas petitions,

or challenges to conditions of confinement).

      The district court did not abuse its discretion by denying Harris further leave

to amend. See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010)

(setting forth standard of review and explaining that leave to amend may be denied

if amendment would be futile).

      AFFIRMED.




                                         2                                    16-17036